In The

Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-155 CR

____________________


HOWARD PAUL YOUNG, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 221st District Court 
Montgomery County, Texas

Trial Cause No. 06-02-01558-CR




MEMORANDUM OPINION
	Howard Paul Young was convicted and sentenced on an indictment for involuntary
manslaughter. Young filed a notice of appeal on March 13, 2007.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
trial court's certification has been provided to the Court of Appeals by the district clerk.
	On March 20, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	

                                                                                                                                                 
                                                                              ______________________________
                                                                                         STEVE MCKEITHEN
                                                                                                 Chief Justice


Opinion Delivered May 9, 2007
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.